Appellant was convicted for violating the local option law, and his punishment assessed at a fine of $75 and thirty days imprisonment in the county jail.
Bill of exceptions No. 3 shows that while appellant was on the stand in his own behalf, the county attorney required him to make the following statement: That he had worked in clubrooms where intoxicating liquors were dealt in in Brownwood practically all the time during the past three years, during which time the local option law was in force in Brown County, Texas; that he had worked at two or three different clubs and that he had so worked up until the 4th of July before the transaction in this case took place. The indictment alleges the sale took place the first of September, 1907. Appellant insists that said evidence was inadmissible, since it tended to prejudice appellant and his defense before the jury; that same was irrelevant and immaterial to any issue in the case as he (appellant) was not connected with and had had nothing to do with the club business for over two months before the time the transaction took place that he is *Page 553 
here prosecuted for; that it was no part of the res gestæ; that it did not show or tend to show any criminal intent on the part of appellant; that there was no evidence of system in the case; all of which objections were overruled by the court. We hold that the above cited evidence was inadmissible. In the case of Harris v. State, 50 Tex.Crim. Rep.; 98 S.W. Rep. 842, we held that on a prosecution for a violation of the local option law where defendant did not put his character in issue, it was error to permit a witness to testify that he had known defendant for a long time, and never knew him to sell medicine or anything else and that he heard he was selling whisky in the vicinity all the time, was inadmissible. If the appellant had been running the clubroom this fact could have been proven, but the evidence showed that he had not been connected with the clubroom for two months. This being true it was error to admit the testimony. Under several recent decisions of this court we have held that where a party is charged with selling whisky, the possession on the part of defendant of large quantities of whisky, or the fact that he is running an establishment where whisky is sold is admissible, but where the evidence excludes the idea that appellant had anything to do with the sale of whisky, it was error for the court to have admitted same.
For the reason pointed out the judgment is reversed and the cause remanded.
Reversed and remanded.